Citation Nr: 1201952	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-35 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to June 26, 2007, for the grant of service connection for cervical spine degenerative joint disease and degenerative disc disease.

2.  Entitlement to an effective date prior to June 26, 2007, for the grant of service connection for right upper extremity radiculopathy.

3.  Entitlement to an effective date prior to June 26, 2007, for the grant of service connection for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran's DD 214 reflects active service from September 2001 to September 2004 with 17 years and 5 months prior active service noted.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2008 the Veteran gave testimony at a hearing before RO personnel.

An October 2007 RO decision granted the Veteran, in pertinent part, service connection for cervical spine degenerative joint disease and degenerative disc disease, with left upper extremity radiculopathy, and assigned a 0 percent rating, effective June 26, 2007.  A September 2008 RO decision increased the rating for the cervical spine disability to 10 percent, also effective June 26, 2007.  The September 2008 RO decision also granted the Veteran service connection for left upper extremity radiculopathy and right upper extremity radiculopathy, and assigned ratings of 10 percent for those disabilities, effective June 26, 2007.

An August 2008 rating decision granted the Veteran service connection for hypertension and assigned a 0 percent rating, effective July 3, 2006.  The Veteran filed a notice of disagreement with regard to the rating assigned for hypertension, and a statement of the case was issued in March 2009 which continued the 0 percent rating.  In correspondence received in November 2009 and December 2009 the Veteran and his representative essentially stated that he was satisfied with the matters concerning the hypertension issue and wished to withdraw that appeal.

While noted on the Veteran's representative's written correspondence dated in May 2009 and November 2011, the RO has not certified the issues of entitlement to an initial rating in excess of 10 percent for cervical spine and bilateral upper extremity radiculopathy disabilities to the Board.  The Board notes that it appears that the Veteran did not appeal these issues in his VA Form 9 received on November 17, 2008.  Further, and following a February 2009 phone call with the Veteran, the RO sent correspondence to the Veteran in March 2009 essentially clarifying the issues on appeal as being only those as listed on the title page of this decision.  Another VA Form 9 received in June 2009 also reflects that the Veteran was only pursuing the effective date issues.  As such, the only issues before the Board are those as listed on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's formal claim of entitlement to service connection for cervical spine disability was received on June 26, 2007.

2.  No document prior to June 26, 2007 may be construed as an informal claim of entitlement to service connection for any cervical spine or bilateral upper extremity radiculopathy disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 26, 2007 for the award of service connection for cervical spine degenerative joint disease and degenerative disc disease have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

2.  The criteria for an effective date prior to June 26, 2007 for the award of service connection for right upper extremity radiculopathy have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

3.  The criteria for an effective date prior to June 26, 2007 for the award of service connection for left upper extremity radiculopathy have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the October 2007 rating decision granted service connection for cervical spine disability, and the September 2008 rating decision granted service connection for right and left upper extremity disability, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the effective date or disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that a July 2007 VCAA letter set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Effective Date Claims

As noted, an October 2007 RO decision granted the Veteran service connection for cervical spine degenerative joint disease and degenerative disc disease, with left upper extremity radiculopathy, and assigned a 0 percent rating, effective June 26, 2007.  A September 2008 RO decision increased the rating for the cervical spine disability to 10 percent, also effective June 26, 2007.  The September 2008 RO decision also granted the Veteran service connection for left upper extremity radiculopathy and right upper extremity radiculopathy, and assigned ratings of 10 percent for those disabilities, effective June 26, 2007.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Veteran's service connection claim for a neck disability was received by VA on June 26, 2007.  In a statement related to the Veteran's claim received on June 26, 2007, the Veteran essentially indicated that he had filed (or at least had meant to file) a service connection claim for his neck in 1990.  The Veteran made similar assertions at his July 2008 RO hearing (July 2008 RO hearing transcript, page 5).

The Board must consider whether any evidence of record prior to June 26, 2007, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for cervical spine disability (or right or left upper extremity radiculopathy), no document submitted prior to June 26, 2007 indicates an intent to pursue a claim of entitlement to service connection for cervical spine disability or left or right upper extremity radiculopathy.  While the Veteran did pursue other claims through the years, beginning in June 1990, none of the claims or correspondence pertained to cervical spine disability or left or right upper extremity radiculopathy.

Although not specifically required in such claims, the Board notes that the Veteran has not indicated or referenced any document that tends to reflect that he filed a service connection clam for cervical spine disability or left or right upper extremity radiculopathy.

The Board notes that the Veteran's June 1990 claim did mention a back disorder, but a neck or cervical spine disability was not indicated.  Further, at the October 1990 VA examination undertaken in connection with the Veteran's June 1990 claim, the Veteran did not make (box 17) any complaints related to the neck or cervical spine.  In a May 1991 notice of disagreement to a February 1991 rating decision (which had denied, in pertinent part, service connection of a back disability) the Veteran did not indicate that the RO had failed to adjudicate a claim of service connection for cervical spine disability.  In the same manner, the Veteran did not assert that RO decisions such as those dated in November 2003, April 2006, and June 2006 had failed to adjudicate a claim of service connection for cervical spine disability.

It is further noted that, under 38 C.F.R. § 3.157, a VA report of examination or hospitalization will be accepted as an informal claim for benefits.  In this regard, the Board notes that at a September 1991 VA examination the Veteran did make (box 17) complaints related to neck muscular pain.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's June 2007 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, even if a VA cervical spine diagnosis (or a diagnosis of upper and lower) dated prior to June 26, 2007 were of record, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for cervical spine disability, was of record earlier than June 26, 2007.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  The Board notes that no private records pertaining to the cervical spine have been submitted by the Veteran.  38 C.F.R. § 3.157(b)(2).

The Board emphasizes that an informal claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155, MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).
In sum, the evidence of record provides no basis for an award of service connection for the disabilities on appeal prior to June 26, 2007.

ORDER

An effective date prior to June 26, 2007, for the grant of service connection for cervical spine degenerative joint disease and degenerative disc disease is denied.

An effective date prior to June 26, 2007, for the grant of service connection for right upper extremity radiculopathy is denied.

An effective date prior to June 26, 2007, for the grant of service connection for left upper extremity radiculopathy is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


